Case 2:18-cv-07855-RGK-RAO Document 43 Filed 08/28/20 Page 1 of 2 Page ID #:212



  1   SQUIRE PATTON BOGGS (US) LLP                                   JS-6
      Helen H. Yang (State Bar No. 241170)
  2   helen.yang@squirepb.com
      555 South Flower Street, 31st Floor
  3   Los Angeles, California 90071
      Telephone: +1 213 624 2500
  4   Facsimile: +1 213 623 4581
  5   SQUIRE PATTON BOGGS (US) LLP
      Joseph C. Weinstein (Admitted Pro Hac Vice)
  6   joe.weinstein@squirepb.com
      Sean L. McGrane (Admitted Pro Hac Vice)
  7   sean.mcgrane@squirepb.com
      4900 Key Tower 127 Public Square
  8   Cleveland, OH 44114
      Telephone: +1 216 479 8500
  9   Facsimile: +1 216 479 8780
 10    [Additional Counsel on Signature Page]
 11
 12                            UNITED STATES DISTRICT COURT
 13                        CENTRAL DISTRICT OF CALIFORNIA
 14
 15   ZAC CETRONE, Derivatively on                Case No. 2:18-cv-07855-RGK-RAO
      Behalf of Ampio Pharmaceuticals, Inc.,
 16                                               DERIVATIVE ACTION
                  Plaintiff,
 17                                               [PROPOSED] ORDER ON
            v.                                    STIPULATION OF DISMISSAL
 18
      MICHAEL MACALUSO, THOMAS E.                  [Stipulation of Dismissal Filed
 19   CHILCOTT, DAVID BAR-OR, PHILIP               Concurrently Herewith]
      H. COELHO, RICHARD B. GILES,
 20   and DAVID R. STEVENS,
                                                  Judge:        Hon. R. Gary Klausner
 21               Defendants,                     Courtroom: 850
                                                  Action Filed: September 10, 2018
 22               and
 23   AMPIO PHARMACEUTICALS, INC.,
 24               Nominal Defendant.
 25
 26
 27
 28
                                               -1-
                                               [PROPOSED] ORDER ON STIPULATION OF DISMISSAL
Case 2:18-cv-07855-RGK-RAO Document 43 Filed 08/28/20 Page 2 of 2 Page ID #:213



  1         Pursuant to Federal Rules of Civil Procedure 23.1(c) and 41(a), the
  2   Stipulation of Dismissal between the parties to the above-captioned action (the
  3   “Action”), and all claims and causes of action asserted by Plaintiff Zac Cetrone,
  4   derivatively on behalf of Defendant Ampio Pharmaceuticals, Inc. (“Ampio”), is
  5   GRANTED. The Action is dismissed in its entirety and without prejudice. Each
  6   party shall bear its own expenses, costs and fees. Notice of the dismissal of this
  7   Action shall be given to the shareholders of Ampio through a future filing with the
  8   Securities and Exchange Commission.
  9
 10   IT IS SO ORDERED:                            ______ ____________________
 11    Dated: August 28, 2020                      HON. R. GARY KLAUSNER
                                                   United States District Court Judge
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             -2-
                                             [PROPOSED] ORDER ON STIPULATION OF DISMISSAL
                                                                                        2
